No. 5	                   February 2, 2017	809

            IN THE SUPREME COURT OF THE
                  STATE OF OREGON

           AMERICAN FEDERATION OF
   STATE COUNTY AND MUNICIPAL EMPLOYEES,
            COUNCIL 75, LOCAL 2043,
               Petitioner on Review,
                         v.
               CITY OF LEBANON,
              Respondent on Review.
       (ERB UP1411; CA A152059; SC S062750)

   En Banc
   On review from the Court of Appeals.*
   Argued and submitted June 16, 2015.
   Giles Gibson, Legal Counsel, Oregon AFSCME, Council
75, Portland, argued the cause and filed the brief for peti-
tioner on review.
   John E. Kennedy, The Morely Thomas Law Firm,
Lebanon, argued the cause and filed the brief for respondent
on review.
    Elizabeth A. Joffe, McKanna Bishop Joffe, LLP, Portland,
filed the brief on behalf of amici curiae Oregon AFL-CIO,
Oregon Education Association, Oregon Public Employees
Union, Oregon State Firefighters Council, and Service
Employees International Union Local 503.
   BALDWIN, J.
    The decision of the Court of Appeals is reversed. The case
is remanded to the Employment Relations Board for further
proceedings.
  Landau, J., dissented and filed an opinion, in which
Balmer, C.J., and Brewer, J., joined.

______________
	 * On judicial review from Order of Employment Relations Board, dated
June 29, 2012. 265 Or App 288, 336 P3d 519 (2014).
810	                        AFSCME Council 75 v. City of Lebanon

     Case Summary: Petitioner brought this unfair labor practice action against
the City of Lebanon after a city councilor published in a local newspaper a letter
disparaging labor unions and calling on the city’s employees to decertify their
existing union. The Employment Relations Board concluded that the city had
engaged in an unfair labor practice based on the councilor’s conduct, but the
Court of Appeals reversed, concluding that the councilor was neither a public
employer nor a public employer representative within the meaning of Oregon’s
Public Employee Collective Bargaining Act (PECBA). Held: Under PECBA, it is
an unfair labor practice for a public employer to interfere with employees in their
exercise of rights to participate in labor organizations, or to interfere with the for-
mation, existence or administration of any labor organization. “Public employer
representative” should be construed broadly in this context, in order to further
the legislature’s intent in enacting PECBA. Whether an individual acts as a pub-
lic employer representative is determined based on whether employees of a public
employer would reasonably believe that the individual acted on behalf of the pub-
lic employer in committing the unfair labor practice. In applying that standard,
adjudicators should consider factors such as whether the individual occupied
a high-ranking position, whether the individual had policy-making authority,
whether the person acted in an official capacity when committing the unfair labor
practice, whether the individual had the power to hire and fire employees, and
whether the public employer disavowed the actions of the individual.
  The decision of the Court of Appeals is reversed. The case is remanded to the
Employment Relations Board for further proceedings.
Cite as 360 Or 809 (2017)	811

	         BALDWIN, J.
	       This case requires us to consider whether the
City of Lebanon (city) committed an unfair labor practice
under Oregon’s Public Employee Collective Bargaining Act
(PECBA), ORS 243.650 - 243.782, when one of its council
members, Campbell, wrote a letter to a local newspaper dis-
paraging labor unions in general and calling for city employ-
ees to decertify their existing union. The Employment
Relations Board (ERB or board) concluded that the city had
engaged in an unfair labor practice based on Campbell’s con-
duct. The Court of Appeals reversed, concluding that the city
was not liable because Campbell had not acted as a “public
employer or its designated representative” within the mean-
ing of PECBA. AFSCME Council 75 v. City of Lebanon, 265
Or App 288, 336 P3d 519 (2014). For the reasons explained
below, we reverse the decision of the Court of Appeals, and
remand to ERB for further proceedings.
                       I. BACKGROUND
	       The undisputed facts, as summarized by the Court
of Appeals, are:
    “According to the City of Lebanon Charter of 2004, the
    city is ‘a municipal corporation’ that includes ‘all territory
    encompassed by its boundaries * * *.’ The city is also a pub-
    lic employer as defined by ORS 243.650(20). All powers of
    the city are vested in the city council, which is composed
    of a mayor and six councilors; the council delegates much
    of that power to the city administrator (manager), who is
    the ‘administrative head of the government of the City.’
    Specifically, the city administrator (manager) is ‘responsi-
    ble for the daily operation of the City’s departments and
    implementation of Council policy.’
    	 “The council is responsible for holding regular meetings,
    adopting ‘rules for the government of its members and pro-
    ceedings[,]’ and appointing certain city officers. The coun-
    cil is also responsible for passing ordinances and voting on
    questions before it, including whether to approve ‘a bond of
    a City officer or a bond for a license, contract or proposal[.]’
    Except as the city charter provides, ‘the concurrence of a
    majority of the members of the Council present and voting
    at a Council meeting shall be necessary to decide any ques-
    tion before the Council.’ Further, ‘[n]o action by the council
812	                   AFSCME Council 75 v. City of Lebanon

  shall have legal effect unless the motion for the action and
  the vote by which it is disposed of take[ ] place at proceed-
  ings open to the public.’
  	 “Campbell was appointed as a city councilor in 2010 and
  was a member of the budget committee. As a city councilor,
  she would ‘be asked to vote and ratify any collective bar-
  gaining agreement with the Union that [was] negotiated
  by the City negotiation team.’ However, Campbell was not a
  member of the city’s labor negotiation team, and, [o]ver the
  last 10 years, no city councilor [had] been a member of the
  City’s labor negotiation team.
  	 “At the time of the events giving rise to this case, the
  city was experiencing a budget crisis, and the city and the
  union were parties to a collective bargaining agreement
  that was set to expire. The president of the union, along
  with the president of another union that represents city
  employees, co-authored a letter to the city. In that letter,
  the union presidents stated that the city should consider
  eliminating the positions of assistant city manager/human
  resources manager and human resources assistant before
  cutting essential services or laying off union workers.
  	 “Shortly thereafter, Campbell sent a letter to the
  Lebanon Express, a local newspaper. The letter was
  addressed to ‘All Citizens of Lebanon[.]’ Campbell began
  the letter by stating:
       “ ‘I would like to inform all of you about some elements of
       my personal background before I get to the basis of my
       letter. Further I would like to clarify this letter is being
       written by me as an individual and not a reflection of a
       majority of the City Council, the City or my employer.’
  	 “Campbell then described her and her family’s involve-
  ment with unions, defended the city’s human resources
  positions, and criticized unions in general. Campbell con-
  cluded the letter by stating:
       “ ‘To employees of the City and other organizations
       imprisoned by the dictatorship of a union as a pri-
       vate citizen I advise you to seek out the Department of
       Labor website where you can find instructions on how
       to de-certify your union captors. As an individual and
       former union member I believe you can put your union
       dues to better use in your own household budget and in
       supporting causes that truly express your own values.’
Cite as 360 Or 809 (2017)	813

        “ ‘Sincerely,’
        “ ‘Margaret A. Campbell’
        “ ‘City Councilor’
        “ ‘Ward II’
    	 “The newspaper published an article that summarized
    Campbell’s letter. That article noted that the letter could be
    found on the newspaper’s website and stated that Campbell
    planned to read the letter at a city council meeting. The
    parties later stipulated that Campbell did not read the let-
    ter at the meeting.”
City of Lebanon, 265 Or App at 289-91 (alterations in
orginal).
	         As a result of Campbell’s conduct, AFSCME Council
75 (union) filed an unfair labor practice complaint against
the city, alleging that Campbell’s comments were made in her
official capacity as a council member. The parties submitted
the case on stipulated facts directly to ERB. The board con-
cluded that the city violated PECBA when Campbell, in her
letter, advised city employees “to seek out the Department
of Labor website where you can find instructions on how to
de-certify your union captors.”1 The board issued a cease-
and-desist order and required the city to post an official
notice of its wrongdoing. See ORS 243.676 (authorizing
such remedy when unfair labor practice established). The
board reasoned that a “public employer [under the PECBA]
is liable for the actions of its officials” and that, because
Campbell “spoke as the City’s representative, liability for her
remarks is ascribed to the City.” The board observed that
Campbell was “a member of a six-person Council in which
the City Charter vests all powers. The Council is the public
employer[,] and Campbell shares that status because she is
a member of the Council.” (Emphasis in original.) The board
further noted that Campbell, “as a member of the council

	1
       Specifically, the board concluded that the city had violated ORS 243.672(1)(a)
and (b), which provide:
   	     “It is an unfair labor practice for a public employer or its designated rep-
   resentative to do any of the following:
   	 “(a) Interfere with, restrain or coerce employees in or because of the
   exercise of rights guaranteed in ORS 243.662.
   	 “(b) Dominate, interfere with or assist in the formation, existence or
   administration of any employee organization.”
814	                       AFSCME Council 75 v. City of Lebanon

that is responsible for formulating all City policies and over-
seeing all City operations, is a public employer.”2
	        In the Court of Appeals, the city assigned error to
ERB’s conclusion that Campbell acted as a public employer
or its designated representative under PECBA when she
submitted her letter to the newspaper.3 The Court of Appeals
agreed with the city and reversed. The court concluded that
Campbell was not the city’s “designated representative”
within the meaning of PECBA, because the record lacked
any evidence that the city had “specifically designated”
Campbell to act as its representative. City of Lebanon,
265 Or App at 295-96. Further, the court concluded that
Campbell could not be a “public employer” under PECBA,
because she was not acting as an agent when she submitted
her letter to the local newspaper:
    “The union raises an interesting question by asserting that
    we should apply agency principles in this case: whether a
    public employer can be liable for an unfair labor practice
    committed by an agent other than its designated represen-
    tative. However, we need not resolve that question because,
    even assuming without deciding that it is appropriate to
    apply agency principles in this context, we conclude that
    Campbell was not acting as the city’s agent when she wrote
    and sent her letter.”
Id. at 297 (footnote omitted).
	2
       The board relied on its prior decision in OPEU v. Jefferson County, 18
PECBR 310 (1999), in which a county commissioner unlawfully refused to
directly bargain with a union because bargaining unit members picketed his per-
sonal business. The commissioner told the president of the union that “he wanted
to get rid of [the union]” and that he did not want to talk with the union’s staff
members. ERB concluded that the commissioner’s statements interfered with the
administration and existence of the union:
     “Ahern’s comments, directed to OPEU’s local president and almost certain
     to be relayed to other members of the bargaining unit, strike at the core of
     the relationship between the employees and OPEU. When one of the three
     main decision-makers for the County says he wants the employees to get rid
     of OPEU and not let OPEU staff members participate in bargaining, that
     directly impacts OPEU by undermining bargaining unit members’ confi-
     dence in OPEU as exclusive representative.”
Id. at 318 (footnote omitted).
	3
        The city did not assign error to ERB’s conclusions that Campbell’s conduct
otherwise amounted to an unfair labor practice or that holding the city liable for
her comments did not violate the free speech guarantees of Article I, section 8, of
the Oregon Constitution.
Cite as 360 Or 809 (2017)	815

	        We accepted the union’s petition for review to deter-
mine whether Campbell was either a “public employer”
or a “designated representative” of the city under PECBA
when she submitted her letter to the newspaper. On review,
the city does not challenge ERB’s conclusion that the por-
tion of Campbell’s letter urging city employees to decer-
tify their union would constitute an unfair labor practice
under ORS 243.672(1)(a) and (b) if committed by “a public
employer or its designated representative.” The only issue
for us to resolve, therefore, is whether the city may be held
liable for Campbell’s actions because she was either a “pub-
lic employer” or its “designated representative” within the
meaning of PECBA.
                        II. ANALYSIS
A.  Purposes of PECBA and the NLRA
	       We begin our analysis by briefly examining the
legislature’s purpose in enacting PECBA. This court
has observed that, by enacting PECBA, first passed in
1973, “the legislature has provided a comprehensive stat-
utory scheme authorizing and regulating collective bar-
gaining between municipal and other public employers
and employees, administered by ERB.” City of Roseburg
v. Roseburg City Firefighters, 292 Or 266, 268, 639 P2d
90 (1981). This court noted that PECBA was designed
to improve relations between public employers and their
employees:
   	 “* * * PECBA is intended to protect [public employees’]
   economic welfare during their employment and to provide a
   means for them to affect certain negotiable working condi-
   tions. Another policy served by PECBA is to protect public
   safety by the substantive device of prohibiting strikes of
   public safety employees. The substantive goal of that ban
   is prevention of interruption in the provision of essential
   government services. The class of persons to be benefited
   by this policy extends beyond the population of any city.
   PECBA is expressly premised upon a legislative determi-
   nation that the people of the state have an interest in public
   employment relations at both the state and local levels of
   government.”
Id. at 276.
816	                       AFSCME Council 75 v. City of Lebanon

	         Basically, in enacting PECBA, the legislature
extended to public employees in Oregon the same benefits
and protections that federal law had long afforded to employ-
ees in the private sector under the National Labor Relations
Act (NLRA).4 Congress enacted the NLRA, a sweeping piece
of labor legislation, in 1935. The overarching purpose of the
NLRA, also known as the Wagner Act, was to protect employ-
ees against employer interference with their organizational
rights. See John E. Higgins ed., 1 The Developing Labor Law
29 (6th ed 2012) (“The prime function of the Act was to pro-
tect employees against employer tactics designed either to
obstruct organizational efforts or to withhold the fruits of
those efforts.”); see also Radio Officers’ Union of Commercial
Telegraphers Union, A.F.L. v. NLRB, 347 U.S. 17, 40, 74 S. Ct.
323, 98 L. Ed. 455 (1954) (“The policy of the Act is to insulate
employees’ jobs from their organizational rights.”). Senator
Wagner, the sponsor of the bill, emphasized that purpose in
his statements on the Senate floor. He argued that employ-
ees’ ability to join the labor organizations of their choosing,
free from employer interference, had become a necessity in
the modern industrial era: “Caught in the labyrinth of mod-
ern industrialism and dwarfed by the size of corporate enter-
prise, [the employee] can attain freedom and dignity only
by cooperation with [other employees].” 79 Cong Rec 7565
(May 15, 1935) (statement by Senator Wagner). He insisted
that bill’s purpose was to ensure employees’ freedom of choice
with regard to their organizational rights: “[The bill] does
not force or even counsel any employee to join any union if
he prefers to deal directly or indirectly with his employers.
It seeks merely to make the worker a free man in the eco-
nomic as well as the political field.” Id.
	        To accomplish its broad purpose of protecting
against interference with labor rights, the NLRA conferred
on employees a “triad of rights”: (1) the right to organize;
(2) the right to bargain collectively; and (3) the right to
engage in strikes, picketing, and other concerted activi-
ties. Higgins, The Developing Labor Law, at 28. The NLRA

	4
       The NLRA applies only to private sector employment and expressly excludes
public entities from the definition of “employer.” See 29 USC § 152(2) (noting that
an “employer” under the NLRA “shall not include the United States or * * * any
State or political subdivision thereof”).
Cite as 360 Or 809 (2017)	817

further assured the enjoyment of those rights by declaring
it an unfair labor practice for an employer to, among other
things, interfere with, restrain, or coerce employees in the
exercise of their rights under the Act. 29 USC § 158(1).
	         In many respects, PECBA was patterned after the
NLRA. See Elvin v. OPEU, 313 Or 165, 175, 832 P2d 36
(1992) (noting that PECBA was “modeled” after federal act);
Donald W. Brodie, Public Sector Collective Bargaining in
Oregon, 54 Or L Rev 337, 337-38 (1975) (same).5 Similar to
the protections that the NLRA provides for private employ-
ees, PECBA provides public employees the right to form
and join labor organizations, ORS 243.662; requires good
faith in collective bargaining, ORS 243.672(e); and prohib-
its unfair labor practices, ORS 243.672(c). See Carlton J.
Snow, The Steelworkers Trilogy in Oregon’s Public Sector, 21
Willamette L Rev 445, 455 (1985) (identifying similar provi-
sions in PECBA and NLRA). Indeed, PECBA and the NLRA
define what constitutes an “unfair labor practice” in nearly
identical ways. The NLRA provides, among other things,
that it is an unfair labor practice for an employer:
   	 “(1)  to interfere with, restrain, or coerce employees in
   the exercise of the rights guaranteed in section 157 of this
   title;

   	 “(2)  to dominate or interfere with the formation or
   administration of any labor organization or contribute
   financial or other support to it[.]”

29 USC § 158(a). Likewise, under PECBA, it is an unfair
labor practice for “a public employer or its designated repre-
sentative” to, among other things:

	5
       The legislative history of PECBA makes little mention of the NLRA. That
history indicates, however, that the legislature drew from other states’ public
sector bargaining acts, which—in turn—had been modeled after the federal
act. See, e.g., Tape Recording, Senate Committee on Labor, HB 2263, May 31,
1973, Tape 19, Side 2 (statement of Jim Redden, chairman of Governor’s Task
Force on Collective Bargaining in the Public Sector) (noting that PECBA was
based on public bargaining statutes in other states—namely, New York, Hawaii,
and California); Marcus R. Widenor, Public Sector Bargaining in Oregon: The
Enactment of the PECBA, University of Oregon, LERC Monograph Series No. 8
(1989) (other states’ bargaining laws in existence at time of PECBA’s enactment
“drew on the model for labor-management relations outlined for private sector
workers in the National Labor Relations Act”).
818	                 AFSCME Council 75 v. City of Lebanon

   	 “(a)  Interfere with, restrain or coerce employees in
   or because of the exercise of rights guaranteed in ORS
   243.662.
   	 “(b)  Dominate, interfere with or assist in the formation,
   existence or administration of any employee organization.”
ORS 243.672(1).
	        In addition to their nearly identical provisions relat-
ing to unfair labor practices, PECBA and the NLRA both
express policies of promoting collective bargaining and pro-
tecting employees’ organizational rights. The NLRA, for
example, declares that it is the policy of the United States to
reduce the causes of industrial strife by encouraging collec-
tive bargaining and protecting employees’ exercise of “full
freedom of association, self-organization, and designation
of representatives of their own choosing, for the purpose of
negotiating the terms and conditions of their employment
or other mutual aid or protection.” 29 USC § 151. Similarly,
the 1973 Legislative Assembly declared it to be the policy of
Oregon that “[t]he people of this state have a fundamental
interest in the development of harmonious and cooperative
relationships between government and its employees.” ORS
243.656(1). The Oregon legislature also declared that the
purposes of PECBA are to “obligate public employers, pub-
lic employees and their representatives to enter into collec-
tive negotiations with willingness to resolve grievances and
disputes relating to employment relations” and to promote
improved employer-employee relations “by providing a uni-
form basis for recognizing the right of public employees to
join organizations of their own choice, and to be represented
by such organizations in their employment relations with
public employers.” ORS 243.656(5).
B.  Whether Campbell’s Statements May Be Imputed to the
    City
	        Having briefly described the purposes of PECBA
and its similarities to the NLRA, we now turn to the ques-
tion on review: Was Campbell’s conduct that of a “public
employer or its designated representative” within the mean-
ing of PECBA when she submitted her letter to the newspa-
per encouraging city employees to decertify their union?
Cite as 360 Or 809 (2017)	819

	        The union argues that Campbell is a “public
employer” by virtue of her membership on the city’s govern-
ing body. The union also reprises the argument it made in the
Court of Appeals that federal cases interpreting and apply-
ing the NLRA support its position that Campbell should be
viewed as a “public employer” under PECBA. For its part,
the city argues that, under its charter, members of the coun-
cil are not authorized to act individually and that a majority
vote of the council is required for the council to take offi-
cial action. As a result, the city contends that an individual
city councilor cannot be a “public employer” for purposes of
PECBA. Further, the city argues that a city councilor is not
a “designated representative” of the city, because city coun-
cilors are not specifically designated by the city to act in its
interests in labor matters. Rather, under the city’s charter,
only the city manager has the authority to hire, fire, or dis-
cipline any city employee.
	        We review ERB’s order holding the city liable for
an unfair labor practice for legal error. ORS 183.482(8). To
resolve this interpretive dispute as to whether Campbell
acted as a “public employer or its designated representative”
under ORS 243.672(1), we examine the text of the statute
in context together with any relevant legislative history to
determine legislative intent. State v. Gaines, 346 Or 160,
171-72, 206 P3d 1042 (2009).6
	        As noted, ORS 243.672(1) provides, in part:
    	 “(1)  It is an unfair labor practice for a public employer
    or its designated representative to do any of the following:
    	 “(a)  Interfere with, restrain or coerce employees in
    or because of the exercise of rights guaranteed in ORS
    243.662.
    	 “(b)  Dominate, interfere with or assist in the formation,
    existence or administration of any employee organization.”
(Emphasis added.)
	6
      We do not give deference to ERB’s interpretation of “public employer”
under the statute, because such deference is not given when a term is inexact.
Blachana, LLC v. Bureau of Labor and Industries, 354 Or 676, 687, 318 P3d 735
(2014) (description of “exact,” “inexact,” and “delegative” terms for purposes of
determining deference to agency when disputed statutory term is part of reg-
ulatory scheme). The term “public employer” is an inexact term, because it is
imprecise, requiring further interpretation. Id.
820	                  AFSCME Council 75 v. City of Lebanon

    1.  “Public employer”
	       We begin by analyzing whether Campbell acted as
a “public employer” within the meaning of ORS 243.672(1)
when she wrote her letter. PECBA defines a “public employer”
as
   “the State of Oregon, and the following political subdivi-
   sions: Cities, counties, community colleges, school districts,
   special districts, mass transit districts, metropolitan ser-
   vice districts, public service corporations or municipal cor-
   porations and public and quasi-public corporations.”
ORS 243.650(20) (emphasis added). Thus, under the
plain terms of the statute, the city in this case is a “public
employer.”
	        As a corporate entity, a city can act in either of two
ways. It can take official action in accordance with its gov-
erning documents, or it can act through its agents. In this
case, we need not decide whether the term “public employer”
extends to the city’s agents, because another provision of
ORS 243.650 specifically prohibits at least some city agents
from engaging in unfair labor practices. As noted, ORS
243.672(1) makes it an unfair labor practice for a public
employer or its designated representative to engage in spec-
ified conduct. Subsection (21) of ORS 243.650 defines the
term “public employer representative” as “includ[ing] any
individual or individuals specifically designated by the pub-
lic employer to act in its interests in all matters dealing with
employee representation, collective bargaining and related
issues.” Thus, if Campbell was acting as the city’s “desig-
nated representative” when she wrote her letter, the city
may be held liable for her conduct.
    2.  “Designated representative”
	        Before determining whether Campbell was a “desig-
nated representative” of the city, we first address a somewhat
curious discrepancy in the terminology that the legislature
used to describe the individuals whom a public employer
designates to act in its interests. As noted, ORS 243.672(1)
prohibits a “public employer or its designated representative”
from engaging in an unfair labor practice. The statute does
not define what constitutes a “designated representative” of
Cite as 360 Or 809 (2017)	821

a public employer, however. Instead, as discussed, the stat-
ute defines the similar term “public employer representa-
tive.” Ordinarily, we presume that different terms in a stat-
ute connote different meanings. See, e.g., State v. Connally,
339 Or 583, 591, 125 P3d 1254 (2005) (so stating). What
makes the use of different terms in this case perplexing,
however, is that the defined term “public employer represen-
tative” does not appear anywhere else in the statute. As a
result, if we were to interpret a “public employer represen-
tative” under ORS 243.650(21) to mean something differ-
ent than a “designated representative” of a public employer
under ORS 243.672(1), then we would relegate the former
term to mere surplusage—a result that this court seeks to
avoid. See Crystal Communications, Inc. v. Dept. of Rev., 353
Or 300, 311, 297 P3d 1256 (2013) (“As a general rule, we
construe a statute in a manner that gives effect, if possible,
to all its provisions.”).
	         Given the textual similarity between a “public
employer representative,” which is defined as an individual
whom a public employer designates to act in its interests, and
a “designated representative [of a public employer],” we find
it likely that the legislature intended those terms to be used
interchangeably. Indeed, that is a more harmonious reading
of the statute than one that would read ORS 243.650(21)
out of PECBA. See ORS 174.010 (when construing statutes,
court may not omit text that legislature inserted). We there-
fore construe a “public employer representative” and a “des-
ignated representative [of a public employer]” under PECBA
to be synonymous. Accordingly, we use those terms inter-
changeably in this opinion.
	        We now consider whether Campbell acted as a “des-
ignated representative” of the city in writing her letter, such
that the city may be held liable for her conduct under ORS
243.672(1). As noted, ORS 243.650(21) provides that a public
employer representative “includes any individual or individ-
uals specifically designated by the public employer to act in
its interests in all matters dealing with employee represen-
tation, collective bargaining and related issues.” (Emphasis
added.) The legislature’s use of the term “includes” indi-
cates that a “public employer representative” is not limited
to those individuals whom a public employer specifically
822	                   AFSCME Council 75 v. City of Lebanon

designates to act in its interests in all labor-related matters.
See Haynes v. Tri-County Metro., 337 Or 659, 664-65, 103
P3d 101 (2004) (when legislature uses term “include,” defini-
tion is nonexclusive); Beaver v. Pelett, 299 Or 664, 668, 705
P2d 1149 (1985) (legislature’s use of verb “includes,” rather
than “means,” indicates that definition is not exhaustive).
Rather, the term “includes” suggests that a “public employer
representative” also encompasses some broader category of
individuals who act on behalf of a public employer.
	       Our task in determining whether Campbell is
a “public employer representative,” therefore, is twofold.
First, we must determine whether the city “specifically
designated” her to act in its interests in “all” matters deal-
ing with employee representation. Second, if not, we must
determine which other individuals may constitute “public
employer representatives” and whether Campbell was such
an individual.
	        With regard to the first inquiry, the record does not
show that the city “specifically designated” Campbell “to act
in its interests in all matters dealing with employee rep-
resentation, collective bargaining and related issues.” ORS
243.650(21). Nor does the union offer any evidence or argu-
ment to support such a proposition. We therefore conclude
that Campbell was not the type of representative whom a
public employer “specifically designates” to act in its inter-
ests in all labor matters.
	         Turning to the second inquiry, we must determine
which other individual representatives of a public employer
the legislature intended the term “public employer represen-
tative” to include. The dictionary defines a “representative” as
“one that represents another as agent, deputy, substitute, or
delegate usu. being invested with the authority of the princi-
pal.” Webster’s Third New Int’l Dictionary 1926-27 (unabridged
ed 2002). Similarly, it defines the verb “represent” as
   “to supply the place, perform the duties, exercise the rights,
   or receive the share of : take the place of in some respect
   : fill the place of for some purpose : substitute in some capac-
   ity for : act the part of, in the place of, or for (as another per-
   son) usu. by legal right.”
Cite as 360 Or 809 (2017)	823

Id. at 1926. Under its plain meaning, then, the term “rep-
resentative” suggests some type of agency relationship
between a public employer and its representative—that is,
that a public employer representative is in some way autho-
rized to act “in the place of, or for” the public employer. As
discussed, however, the text of ORS 243.650(21) does not
exhaustively define which individual agents might be con-
sidered a “representative” of a public employer.
	        Because ORS 243.650(21) does not exhaustively
define a “public employer representative,” we look to the
statutory context for guidance. One contextual clue is the
legislature’s statement of policy. See US National Bank v.
Boge, 311 Or 550, 560-61, 814 P2d 1082 (1991) (express
purpose statement may be considered as context). As
noted at the beginning of this analysis, the legislature
included a policy statement in PECBA, generally mod-
eled after the policies articulated in the NLRA, expressly
finding and declaring that the people of Oregon “have a
fundamental interest in the development of harmonious
and cooperative relationships between government and
its employees.” ORS 243.656(1). To that end, the legisla-
ture stated that “[r]ecognition by public employers of the
right of public employees to organize and full acceptance
of the principle and procedure of collective negotiation
between public employers and public employee organi-
zations can alleviate various forms of strife and unrest.”
ORS 243.656(2). The legislature further recognized that
“protection by law of the right of employees to organize
and negotiate collectively safeguards employees and the
public from injury, impairment and interruptions of nec-
essary services.” ORS 243.656(3). Ultimately, the legisla-
ture stated that the purpose of PECBA was to “promote
the improvement of employer-employee relations within
the various public employers by providing a uniform basis
for recognizing the right of public employees to join organi-
zations of their own choice, and to be represented by such
organizations in their employment relations with public
employers.” ORS 243.656(5). The legislature’s statement
of policy thus demonstrates an intent for PECBA to apply
broadly in favor of public employees’ rights to organize and
bargain collectively.
824	                       AFSCME Council 75 v. City of Lebanon

	        That intent is borne out by other provisions of
PECBA as well. See Force v. Dept. of Rev., 350 Or 179, 188, 252
P3d 306 (2011) (“ ‘[C]ontext’ includes, among other things,
other parts of the statute at issue.”). For example, PECBA
expressly provides that “[p]ublic employees have the right
to form, join and participate in the activities of labor orga-
nizations of their own choosing.” ORS 243.662. That right
is protected by ORS 243.672—the provision at issue in this
case—which imposes liability for various unfair labor prac-
tices. As relevant to this case, a public employer or its desig-
nated representative commits an unfair labor practice if the
employer or representative “interfere[s] with, restrain[s]
or coerce[s] employees in or because of the exercise of
rights guaranteed in ORS 243.662.” ORS 243.672(1)(a).
Read together, those provisions further demonstrate the leg-
islature’s intent for PECBA to broadly protect public employ-
ees against employer interference with their organizational
and bargaining rights.
	        The statutory context thus indicates that the term
“public employer representative” should be construed broadly.
Neither the text of ORS 243.650(21) nor other, related provi-
sions of PECBA, however, conclusively identify which indi-
vidual agents of a public employer are “include[d]” within the
definition of a “public employer representative.” We therefore
seek guidance on that point from relevant federal case law
that has developed under the NLRA. Specifically, we con-
sider federal cases interpreting the NLRA that were in exis-
tence at the time that the legislature enacted PECBA. Those
cases, although not binding on this court, provide persuasive
authority for this court’s interpretation of PECBA, because,
as noted, the legislature largely modeled Oregon’s statute
after the federal one. Elvin, 313 Or at 177 (“Because * * *
PECBA was adopted to model the NLRA, we look to cases
decided under the NLRA, and particularly to cases decided
prior to 1973—the year in which PECBA was adopted—to
obtain guidance in interpreting PECBA.”).7
	7
      The dissent argues that there is “no textual connection” between the
PECBA and the NLRA that would provide a basis for concluding that the Oregon
legislature intended the PECBA to incorporate the federal case law that existed
under the NLRA. 360 Or at __ (Landau, J., dissenting). We disagree. Both the
state and federal statutes prohibit an “employer” from committing an unfair
labor practice. And both statutes provide that it is an unfair labor practice for an
Cite as 360 Or 809 (2017)	825

	        As early as 1974—shortly after PECBA was
enacted—the Oregon Court of Appeals acknowledged the
similarities between the state and federal statutes, and
concluded that federal case law interpreting the NLRA
could provide guidance in interpreting related provisions of
PECBA. See Klamath County v. Laborers Int’l Union, Local
915, 21 Or App 281, 288, 534 P2d 1169 (1975) (“[T]he simi-
larity between parts of the two statutes indicates that fed-
eral decisions interpreting the NLRA be given some weight
in interpreting similar sections of the Oregon statute.”).
Since that time, Oregon appellate courts have continued to
consider federal case law for its persuasive value in inter-
preting PECBA. See, e.g., Elvin, 313 Or at 179 (“[W]e inter-
pret PECBA by looking to how the NLRA was interpreted
before 1973[.]”); Assn. of Oregon Corrections Emp. v. State of
Oregon, 267 Or App 413, 418, 343 P3d 637 (2014) (because
PECBA was modeled after NLRA, “federal case law pro-
vides guidance in interpretation of PECBA”); Portland
Assn. Teachers v. Mult. Sch. Dist. No. 1, 171 Or App 616,
631 n 6, 16 P3d 1189 (2000) (because PECBA adopted to
model NLRA, court looked to “cases decided under the fed-
eral act—and particularly to cases decided before 1973, the
year in which PECBA was adopted—for guidance in inter-
preting PECBA”). We once again seek guidance from federal

employer to “interfere with, restrain or coerce employees” in the exercise of their
organizational rights. ORS 243.672(1); 29 USC § 158(a)(1). Based on that tex-
tual connection—as well as the shared purpose of the two statutes—we conclude
that the relevant federal case law in existence at the time of PECBA’s enactment
provides persuasive authority when interpreting the unfair-labor-practice provi-
sions of PECBA. See State v. Kennedy, 295 Or 267, 267, 666 P2d 1316 (1983) (rec-
ognizing that this court may rely on federal case law in interpreting provision of
Oregon law, not because we are bound to do so, but because we find that case law
persuasive). This court has often looked to relevant federal case law for its per-
suasive value in interpreting an Oregon statute when that statute was modeled
after a federal statute. See, e.g., Redmond Ready-Mix, Inc. v. Coats, 283 Or 101,
110, 582 P2d 1340 (1978) (when Oregon’s Anti-Price Discrimination Law modeled
after federal acts, “federal cases interpreting the federal statutes are persuasive
to us in interpreting the Oregon statue”); Karsun v. Kelley, 258 Or 155, 161, 482
P2d 533 (1971) (when Oregon’s Blue Sky Law amended “to adopt substantially the
same terms as set forth in the Federal Security Act[,] * * * the legislative history
of that act, as well as decisions construing its provisions, are of significant inter-
est”). Indeed, this court has found federal law persuasive even when two compa-
rable statutes are not identical. See State v. Walker, 356 Or 4, 23 n 9, 333 P3d 316
(2014) (looking to federal RICO statute, upon which Oregon’s RICO statute was
modeled, even though Oregon provision had been “modified somewhat”; noting
that Oregon’s provision was “not * * * inconsistent” with federal one).
826	                       AFSCME Council 75 v. City of Lebanon

law in this case in an effort to discern the meaning that the
legislature intended to ascribe to the term “public employer
representative.”8
	         Federal courts interpreting the NLRA have often
been confronted with the question of which individual
agents’ conduct may be imputed to an employer for pur-
poses of unfair-labor-practice liability. As with a public
employer, an employer in the private sector is capable of act-
ing only through its individual officers and agents. See, e.g.,
Corporations, 18B Am Jur 2d § 1139 at 182 (2015) (“A cor-
poration can act only through the authorized acts of its cor-
porate directors, officers, and other employees and agents.”);
1 Corporations, 8 CJS § 7 at 314 (2007) (“A corporation can
only act through natural persons who are in charge of its
affairs.”). The NLRA takes that reality into account by defin-
ing an “employer” to include the individuals through whom
a company acts. As originally enacted, the NLRA defined an
“employer” to include “any person acting in the interest of an
employer, directly or indirectly.” National Labor Relations
Act, ch 372, § 2, 49 Stat 450 (1935). As we will discuss,
Congress later amended that definition to include “any per-
son acting as an agent of an employer, directly or indirectly.”
29 USC § 152(2) (emphasis added). Under either version,
however, federal courts have determined an employer’s lia-
bility for an individual agent’s unfair labor practice by con-
sidering the nature of the individual’s position within the
company and whether other employees would reasonably
	8
      The dissent acknowledges that the definition of “public employer repre-
sentative” leaves open “the possibility that others not specifically designated [in
the definition] may also be included” but argues that that definition “reflects an
obvious parallel to common-law principles of agency with which we presume the
legislature was familiar,” citing State v. Ramos, 358 Or 581, 368 P3d 446 (2016).
360 Or at ___ (Landau, J. dissenting). In Ramos, this court concluded that “rea-
sonable foreseeability” is a limiting concept that applies to an award of economic
damages under ORS 137.106, a statute requiring that a defendant pay restitution
equal to the full amount of a victim’s economic damages resulting from the defen-
dant’s crime. Id. at 596. Because the legislature “adopted the definition of “eco-
nomic damages” that applies in civil actions,” the court concluded, “it [is] likely
that the legislature intended to apply the traditional civil law concept of rea-
sonable foreseeability to determine whether claimed damages are ‘too remote,’
rather than intending that some other test of ‘remoteness’ apply.” Id. at 596-97.
We do not agree that the legislature—by using the term “representative”—has
clearly adopted common-law principles of agency when “representative” is not a
common-law concept. See also State v. Stark, 354 Or 1, 10, 307 P3d 418 (2013)
(court presumes legislature is aware of existing law).
Cite as 360 Or 809 (2017)	827

perceive that individual to have been authorized to speak
for the employer.
	         With regard to the conduct of individuals at the
highest levels of authority, federal courts generally have
assumed, without explicit analysis, that an employer may
be held responsible. In particular, federal courts have held
that an employer is responsible for the conduct of its execu-
tive officers—i.e., officers who have the authority to deter-
mine the company’s general business and labor policies.
E. H. Schopflocher, Annotation, Unfair Labor Practice,
within National Labor Relations Act or Similar State
Statute, Predicated upon Statements or Acts by Employees
Not Expressly Authorized by Employer, 146 A.L.R. 1062
(1943). Indeed, courts have treated the proposition that an
executive officer may bind the company as so obvious as to
not warrant discussion. See, e.g., Morgan Precision Parts v.
NLRB, 444 F2d 1210, 1215 (5th Cir 1971) (company respon-
sible for company owner’s anti-union activity); Madison
Brass Works, Inc. v. NLRB, 381 F2d 854, 857 (7th Cir 1967)
(company president’s remarks threatening economic repri-
sal if employees unionized constituted unfair labor prac-
tice); NLRB v. John & Ollier Engraving Co., 123 F2d 589,
593 (7th Cir 1941) (employer responsible for unfair labor
practices of “executive officers”); NLRB v. Lightner Pub.
Corp. of Illinois, 113 F2d 621, 625 (7th Cir 1940) (holding
corporate employer liable for unfair labor practice commit-
ted by corporation’s president where president wrote letters
to men on strike indicating that he would not negotiate
with representatives of employees); NLRB v. Ed. Friedrich,
Inc., 116 F2d 888, 890 (5th Cir 1940) (holding that, to estab-
lish company domination or support of unaffiliated union,
it was not necessary to prove express acts by stockholders
or executive officers of company—thereby implying that, as
matter of course, company was responsible for acts of those
persons).
	       The more challenging question for federal courts
has been whether an employer may be held responsible for
the actions of individuals who hold a position of authority
that is less than an executive officer but greater than a
rank-and-file employee. Such an employee generally occupies
828	                 AFSCME Council 75 v. City of Lebanon

some type of supervisory position, but is not entrusted with
the duty to determine the employer’s general business and
labor policies. Shortly after the NLRA was enacted, the
United States Supreme Court addressed the question of
an employer’s responsibility for the unfair labor practices
of such individuals in two cases: International Association
of Machinists, Tool and Die Makers Lodge No. 35 v. Labor
Board, 311 U.S. 72, 61 S. Ct. 83, 85 L. Ed. 50 (1940), and H. J.
Heinz Co. v. NLRB, 311 U.S. 514, 61 S. Ct. 320, 85 L. Ed. 309
(1941).
	In International Association of Machinists, the
Court upheld a determination by the National Labor
Relations Board (NLRB) that an employer was responsible
for the organizational efforts of several low-level employees,
despite the fact that the employer had not expressly autho-
rized or ratified the employees’ actions. Rejecting the notion
that strict principles of agency law applied when determin-
ing employer responsibility under the NLRA, the Court con-
cluded that an employer could be held responsible for the
actions of its “so-called agents” even though those acts “were
not expressly authorized or might not be attributable to [the
employer] on strict application of the rules of respondeat
superior.” Id. at 80. The Court explained:
   “We are dealing here not with private rights * * * nor with
   technical concepts pertinent to an employer’s legal respon-
   sibility to third persons for acts of his servants, but with
   a clear legislative policy to free the collective bargaining
   process from all taint of an employer’s compulsion, domina-
   tion, or influence. The existence of that interference must
   be determined by careful scrutiny of all the factors, often
   subtle, which restrain the employees’ choice and for which
   the employer may fairly be said to be responsible.”

Id. Ultimately, the Court announced the following rule for
determining when an employer “may fairly be said to be
responsible” for an agent’s unfair labor practice: “[W]here
the employees would have just cause to believe that [the
agents] were acting for and on behalf of the management,
the Board would be justified in concluding that they did not
have the complete and unhampered freedom of choice which
the Act contemplates.” Id.
Cite as 360 Or 809 (2017)	829

	In Heinz, the Court addressed a similar claim by an
employer that it could not be held responsible for the unfair
labor practices of several supervisors, because the employer
had not authorized or ratified those employees’ conduct.
Again, the Court held that the supervisors’ conduct was
chargeable to the employer, reiterating that the question of
employer liability under the NLRA did not hinge on strict
principles of agency or respondeat superior:
   “The question is not one of legal liability of the employer in
   damages or for penalties on principles of agency or respon-
   deat superior, but only whether the Act condemns such
   activities as unfair labor practices so far as the employer
   may gain from them any advantage in the bargaining pro-
   cess of a kind which the Act proscribes.”
311 U.S. at 521.
	        After the Supreme Court decided International
Association of Machinists and Heinz, Congress enacted the
Labor Management Relations Act of 1947, also known as the
Taft-Hartley Act. Labor Management Relation Act of 1647,
ch 120, 61 stat 136 (1947). That Act amended various provi-
sions of the NLRA, including the definition of an “employer.”
The Taft-Hartley amendments changed the definition to its
current text: “any person acting as an agent of an employer,
directly or indirectly.” 29 USC § 152(2). Despite the narrow-
ing of the definition of an employer from any “person” acting
in the interest of an employer to any person acting as an
“agent” of an employer, however, federal courts have repeat-
edly affirmed the liberal principles of employer responsi-
bility originally announced in International Association
of Machinists and Heinz. See, e.g., Ingress-Plastene, Inc. v.
NLRB, 430 F2d 542, 545 n 3 (7th Cir 1970) (whether per-
son who committed unfair labor practice was supervisor “is
irrelevant so long as she gave the appearance of acting on
behalf of management;” citing International Association of
Machinists); Amalgamated Clothing Workers of America,
AFL-CIO v. NLRB, 371 F2d 740, 744 (DC Cir 1966) (employer
responsibility under NLRA “is not controlled by refinements
of the law of agency”); NLRB v. Houston Chronicle Pub. Co.,
300 F2d 273, 280 (5th Cir 1962) (because supervisor was
in position to give his subordinates cause to believe that he
830	                       AFSCME Council 75 v. City of Lebanon

was acting for management, his unfair labor practice was
attributable to employer; citing International Association of
Machinists and Heinz); NLRB v. Hart Cotton Mills, 190 F2d
964, 974 (4th Cir 1951) (employer responsibility for acts of
supervisory employees “is not determined by applying prin-
ciples of agency or respondeat superior but by ascertaining
whether the conduct or activity is condemned by the Act;”
citing Heinz).9
	         Thus, even after the Taft-Hartley amendments, fed-
eral courts have continued to determine employer responsi-
bility for unauthorized actions of an individual by analyzing
whether employees would reasonably believe that the indi-
vidual was acting for and on behalf of the employer. See,
e.g., American Door Co., Inc., 181 N.L.R.B. 37, 43 (1970) (cru-
cial question in determining whether employer is respon-
sible for acts of “so called agents” is whether, considering
all circumstances, “the employees could reasonably believe
that [the purported agent] was reflecting company policy,
and speaking and acting for management”) (citing NLRB
v. Des Moines Food, Inc., 296 F2d 285, 287 (8th Cir 1961));
Irving Air Chute Co. v. NLRB, 350 F2d 176, 179 (2d Cir
1965) (broad rule under NLRA places responsibility on
employer for acts of supervisor when employees “would have
just cause to believe” that supervisor was acting for and on
behalf of company); NLRB v. Geigy Co., 211 F2d 553, 557
(9th Cir 1954) (whether statements of foreman were attrib-
utable to employer depended on whether employees “might
reasonably have believed” that, in making them, foreman
was acting for and on behalf of management).
	         In applying that “reasonable belief” standard, fed-
eral courts have considered “all factors, often subtle, which
	9
       That is so despite legislative history indicating an intent for the new defi-
nition of employer to incorporate traditional agency principles. See, e.g., NLRB v.
International Longshoremen’s and Warehousemen’s Union Local 10, 283 F2d 558,
563 (9th Cir 1960) (noting that “Senator Taft, the life-force behind the bill as
enacted, repeatedly remarked on the floor of the Senate that common law rules of
agency were to govern the question of who acted for whom for purposes of deter-
mining culpability under the Act”). Indeed, some federal decisions have applied
strict principles of agency law when determining employer liability under the
NLRA. For the reasons that we explain, however, we find those federal cases that
have applied the broader “reasonable belief” standard to be more consistent with
the statutory purpose of protecting employees’ labor rights and, therefore, more
persuasive.
Cite as 360 Or 809 (2017)	831

restrain the employees’ choice and for which the employer may
fairly be said to be responsible.” International Association of
Machinists, 311 U.S. at 80. “It is unnecessary that all factors
be present in each case, for one or more may be sufficient to
authorize the inference [that the individual acted on behalf
of the employer.]” NLRB v. Pacific Gas & Electric Co., 118
F2d 780, 787-88 (9th Cir 1941). Among other factors, courts
have considered whether the individual acting on behalf of
the employer occupied a high-ranking position within the
company hierarchy, whether the individual’s responsibilities
put him or her in a position to be identified with management
in the eyes of employees, whether the individual set man-
agement policy, whether the individual was in a strategic
position to translate the policies and desires of management
to other employees, whether the individual had the power
to hire and fire employees, and whether the employer dis-
avowed the actions of the individual. See, e.g., International
Association of Machinists, 311 U.S. at 80-81 (considering indi-
viduals’ position in factory hierarchy, their power to hire or
fire, and whether they exercised “general authority over the
employees and were in a strategic position to translate to
their subordinates the policies and desires of the manage-
ment”); Amalgamated Clothing Workers of America, 371 F2d
at 744 (considering employer’s “lack of disavowal” of individ-
ual’s actions); McKinnon Services, Inc., 174 N.L.R.B. 1141, 1144
(1969) (whether or not individual was technically considered
“supervisor” under NLRA, “her responsibilities put her in a
position to be identified with management in the eyes of the
employees and to translate to them the policies and desires
of management”).
	       Having summarized the relevant federal case law,
we now consider what guidance, if any, that case law pro-
vides in determining the limits of a public employer’s lia-
bility under PECBA for the unfair labor practices of its
“designated representative.” We note, initially, that the two
statutes define an employer somewhat differently. That is
understandable, given that one statute defines an employer
in the public sector and the other defines an employer in
the private sector. Despite that difference, however, the
acts are otherwise remarkably similar. PECBA and the
NLRA are driven by the same policy of preventing employer
832	                AFSCME Council 75 v. City of Lebanon

interference with employees’ organizational and bargain-
ing rights. Both statutes protect those rights by proscribing
unfair labor practices, and both statutes define an “unfair
labor practice” in virtually identical terms. Compare, e.g.,
ORS 243.672(1)(a) (unfair labor practice for public employer
or its designated representative to “[i]nterfere with, restrain
or coerce employees in or because of the exercise of rights
guaranteed in ORS 243.662”), with 29 USC § 158(a) (unfair
labor practice for employer to “interfere with, restrain, or
coerce employees in the exercise of the rights guaranteed
in section 157 of this title”). Further, in identifying an
employer’s responsibility for an unfair labor practice, both
statutes provide that an employer may be held liable for the
conduct of the formal entity constituting the “employer,” as
well as for the conduct of at least some individual agents who
act on that entity’s behalf. Given the statutes’ similarities
in both text and purpose, we conclude that the legislature
intended the provisions of PECBA at issue in this case to be
interpreted in line with the preexisting case law under the
NLRA. In addition, we conclude that the “reasonable belief”
standard that federal courts have adopted in interpreting
the NLRA is a well-reasoned one, and one that best effec-
tuates the legislature’s policy goal of protecting employees’
organizational rights from employer interference.
	       For those reasons, we adopt the “reasonable belief”
standard under PECBA for determining which individuals
constitute a “public employer representative,” such that a
public employer may be held responsible for the unfair labor
practices committed by such individuals. Specifically, when
employees of a public employer would reasonably believe that
a given individual acted on behalf of the public employer
in committing an unfair labor practice, that individual is
a “public employer representative” under ORS 243.650(21),
and the public employer may be held liable for the conduct of
that individual under ORS 243.672(1).
	        In applying the “reasonable belief” standard, adju-
dicators should consider “all factors, often subtle, which
restrain the employees’ choice and for which the employer may
fairly be said to be responsible.” International Association of
Machinists, 311 U.S. at 80. One key factor will be whether
the individual acting on behalf of the public entity occupied
Cite as 360 Or 809 (2017)	833

a high-ranking position within the public entity. As the fed-
eral courts have recognized, the potential for interference
with employees’ labor rights is greatest at the highest lev-
els of authority. Moreover, the greater an individual’s gen-
eral policy-making authority, the more likely that employ-
ees would reasonably believe that that individual acted on
behalf of the entity. Other relevant factors include whether
the individual acted in his or her official capacity when he or
she committed the unfair labor practice, whether the indi-
vidual had the power to hire and fire employees of the public
entity, and whether the public entity disavowed the actions
of the individual. One or more of those factors may be suf-
ficient to authorize the inference that the individual acted
on behalf of the public entity and that the entity is therefore
liable for the individual’s actions. Pacific Gas & Electric Co.,
118 F2d at 787-88.
	         In adopting the “reasonable belief” standard, we
reject the argument of the city and dissent that the state-
ments of an individual city councilor cannot be imputed to
the city. They argue, however, that an action by a city council
member without the concurrence of a majority of the council
has no legal effect and that, therefore, the city cannot be
liable for the unfair labor practices of an individual coun-
cil member. The dissent argues that the acts of individuals
generally do not bind public entities. 360 Or at ___ (Landau,
J., dissenting). However, this case does not involve the scope
of municipal liability under general principles of tort and
contract law. Rather, this case involves the scope of liability
for a public employer for unfair labor practices under the
specific statutory framework of PECBA.
	        Moreover, under the view of the city and dissent,
voting members of a public employer would be allowed to
violate PECBA with impunity. Indeed, multiple members of
a voting body could interfere with protected union activity
as long as less than a majority of the body acted. That cir-
cumstance would contravene the legislature’s express dec-
laration that “[t]he people of this state have a fundamental
interest in the development of harmonious and cooperative
relationships between government and its employees.” ORS
243.656(1). It would also be at odds with the legislative rec-
ognition that public employees “have the right to form, join
834	                       AFSCME Council 75 v. City of Lebanon

and participate in the activities of labor organizations of
their own choosing,” as stated in ORS 243.662. Indeed, the
city’s narrow interpretation—which would require a major-
ity of the council to commit a violation—does not capture
the many ways in which voting members of the council, act-
ing on behalf of the city, might “[i]nterfere with, restrain or
coerce employees in or because of the exercise of rights guar-
anteed” in PECBA. ORS 243.672(1). Such an interpretation
would therefore undermine the legislature’s intention that
PECBA broadly protect public employees’ rights against
employer interference.10
	        We now apply the rule that we announce today to
the facts of this case. The ERB did not address whether
Campbell was a “designated representative” of the city within
the meaning of ORS 243.672(1), such that the city neverthe-
less may be held liable for her conduct. We therefore remand
to ERB to make that determination in the first instance.
ORS 183.482(8). On remand, ERB must determine whether
city employees would reasonably believe that Campbell was
acting on behalf of the city when she wrote her letter urg-
ing city employees to decertify the union. In making that
determination, ERB should consider all relevant factors,
including, but not limited to, whether Campbell occupied
a high-ranking position within the city, whether Campbell

	   10
        Relatedly, the dissent argues that NLRA decisions imposing liability on
private employers for the acts of executive or management personnel have no
application to the Lebanon City Council because employees in the private sec-
tor have individual authority to act and city council members do not. 360 Or
___ (Landau, J., dissenting). We agree that the comparison of a public body to
executive officers in a private company is not a perfect fit. However, as we have
discussed, the provisions of PECBA evidence an intention by the legislature that
public employees in Oregon receive the same benefits and protections that the
NLRA provide to employees in the private sector. We emphasize that the rule
we adopt today is not based solely on the authority of an individual member of
a public body to act. The rationale for the rule is based instead on whether the
conduct of an individual is such that an employer may gain an advantage from
an individual’s interference with union organizing or the collective bargaining
process. See NLRB v. Hart Cotton Mills, 190 F2d at 974 (employer responsibility
for acts of individuals “is not determined by applying principles of agency or
respondeat superior but by ascertaining whether the conduct is condemned by
the act,” citing Heinz). Thus, as we have explained, although the authority of
Campbell to act on behalf of the city may—in various ways—be considered as a
relevant factor in applying the “subjective belief” test, her individual authority
does not, as a matter of law, determine whether the city may be held liable for her
conduct.
Cite as 360 Or 809 (2017)	835

had general policy-making authority for the city, whether
Campbell had the authority to hire and fire city employees,
whether Campbell acted within her official capacity as a city
councilor when she made her statements, and whether the
city disavowed Campbell’s statements.
	        Because we conclude that Campbell may have been
a “designated representative” of the city, depending on
whether city employees would have reasonably believed that
she acted on behalf of the city in urging those employee to
decertify the union, we reverse the Court of Appeals deci-
sion that Campbell could not be a “designated representa-
tive” under PECBA.
	        The decision of the Court of Appeals is reversed.
The case is remanded to the Employment Relations Board
for further proceedings.
	       LANDAU, J.
	        The majority holds that the City of Lebanon may
have committed an unfair labor practice because a single
one of its City Council members, Margaret Campbell, wrote
a letter to the editor of a local newspaper expressing her
personal opinion about labor unions. The majority reaches
that conclusion despite the fact that Campbell wrote the let-
ter “as an individual and not a reflection of a majority of
the City Council, the City or [her] employer.” The majority
ignores the fact that she was not authorized to speak for the
city; that she was not designated as the city’s representa-
tive in collective bargaining negotiations; and that, in fact,
under the terms of the city charter, she had no independent
authority whatsoever.
	        The majority’s decision is wrong. It cannot be rec-
onciled with the terms of the statute that the city is sup-
posed to have violated. Nor can it be squared with settled
rules of statutory construction. It is justified, not by refer-
ence to what the governing statute actually says, but by the
majority’s views about the overriding policies of that statute,
informed by an extended analysis of case law construing a
federal statute that does not even apply here. Because I can-
not join in that decision, I must respectfully dissent.
836	                AFSCME Council 75 v. City of Lebanon

	       The Public Employees Collective Bargaining Act
(PECBA) provides that it is an unfair labor practice for “a
public employer or its designated representative” to engage
in any of a prohibited list of actions. ORS 243.672(1). The
law thus provides that an unfair labor practice may be com-
mitted on the one hand by a government entity—“a public
employer”—and on the other hand by an individual—“its
designated representative.” The question in this case is
whether Campbell is a government entity or a person desig-
nated to represent a government entity.
	         She is neither. Certainly, Campbell is not a govern-
ment entity. She is a single member of the seven-member
governing body of the City of Lebanon. But in no reason-
able sense of the term can it be said that she is the City of
Lebanon, any more than it can be said that a single one of
the 90 members of the Oregon Legislative Assembly is the
State of Oregon. Moreover, no party claims that she is the
city’s “designated representative.” That should be the end of
the matter.
	       The majority nevertheless concludes that the City of
Lebanon may have committed an unfair labor practice based
on the unauthorized act of its individual council member.
The majority concludes that, in writing her letter, Campbell
acted as the city’s “designated representative.”
	         The majority arrives at that conclusion by reason-
ing that, although PECBA does not define the term “desig-
nated representative,” it does define a different term that
at least comes close—“public employer representative.” And
the statute defines that term as merely including one who
has been “specifically designated by the public employer to
act in its interests in all matters dealing with employee rep-
resentation” and related matters. ORS 243.650(21). That,
says the majority, means that the term could include other
things as well. To determine what other things the term
could embrace, the majority turns to case law construing
the federal National Labor Relations Act (NLRA), which it
reads as holding that unfair labor practices may be commit-
ted by any person whom an employee “reasonably believes”
speaks on behalf of the employer, regardless of whether the
employer designated the individual to speak on its behalf or
Cite as 360 Or 809 (2017)	837

took any other action to clothe the individual with apparent
authority.
	       The majority’s reasoning does not withstand
scrutiny.
	         To begin with, it is at odds with the text of the stat-
ute. ORS 243.672(1) plainly provides that the only individ-
ual who may commit an unfair labor practice is a public
employer’s “designated representative.” Although the major-
ity refers to the ordinary meaning of the term “represen-
tative,” it curiously omits any reference to the term “desig-
nated.” In fact, it reads the word out of the statute entirely.
In the majority’s view, an individual may commit an unfair
labor practice if an employee reasonably believes the indi-
vidual speaks for the employer, regardless of whether the
employer designated the individual to act on its behalf.
Longstanding principles of statutory construction instruct
that, whenever possible, we are to give effect to all of a stat-
ute’s terms. See, e.g., State v. Cloutier, 351 Or 68, 98, 261
P3d 1234 (2011) (“[I]f possible, we give a statute with mul-
tiple parts a construction that will give effect to all of those
parts.”) (internal quotation marks omitted); Owens v. Maass,
323 Or 430, 437, 918 P2d 808 (1996) (“[W]henever possible,
this court must construe different provisions of a legislative
enactment so as to give effect to each provision.”) The major-
ity fails to explain why it is not possible to give effect to the
word “designated” as it is used in ORS 243.672(1).
	        The fact is that it is entirely possible to give effect
to all statutory terms in ORS 243.672(1). The term “des-
ignated representative” is not defined in the statute. We
generally assume that the legislature intended undefined
statutory phrases to be given their ordinary meaning. See,
e.g., OR-OSHA v. CBI Services, Inc., 356 Or 577, 589, 341
P3d 701 (2014) (“In the absence of evidence to the contrary,
we assume that the legislature intended words of common
usage to be given their ordinary meanings.”). The relevant
dictionary definition of the word “designate” plainly requires
some action by a designating party:
   “4 a : to decide upon : nominate, delegate, appoint; esp : to
   assign officially by executive or military authority  838	                  AFSCME Council 75 v. City of Lebanon

   tanks had been designated to exploit a breakthrough of the
   enemy’s defenses —R. D. Gardner> b : to induct in a rank
   or position   c : to choose and set apart (as by
   public will or in the process of government administration)
   
    
   “* * * * *
   	“syn name, nominate, elect, appoint: designate may
   apply to choosing or detailing a person or group for a certain
   post by a person or group having power or right to choose
   
   .”
Webster’s Third New Int’l Dictionary 612 (unabridged ed
2002).
	        Thus, as enacted by the legislature, ORS 243.672(1)
provides that an unfair labor practice may be committed
either by a public employer or by a person that has been
named, nominated, elected, appointed, or assigned the posi-
tion of representative of the public employer. By its terms, it
covers no others.
	         To be sure, reading the statute as actually writ-
ten gives it a narrower scope than the majority appears to
desire. It leaves out individuals who have not been desig-
nated as representatives of a public employer but who might
be perceived to be acting on behalf of a public employer. That
may well be the case. But our job is to take a statute as we
find it, not to rewrite it to conform with the policies that we
suppose the legislature may have had in mind, but did not
actually enact into law. Wyers v. American Medical Response
Northwest, Inc., 360 Or 211, 221, 377 P3d 570 (2016) (“We
are obligated to take a statute as we find it.”).
	      Even assuming for the sake of argument that we
may ignore the reference to a public employer’s “designated
Cite as 360 Or 809 (2017)	839

representative” in ORS 243.672(1) and substitute the broader
term “public employer representative” mentioned elsewhere
in PECBA, the majority’s reasoning still fails to conform to
well-established principles of statutory construction.
	         As the majority notes, ORS 243.650(21) provides
that the term “public employer representative” includes one
who is “specifically designated” to represent the employer.
The statute leaves open the possibility that others not specif-
ically designated may also be included. Its phrasing reflects
an obvious parallel to common-law principles of agency,
with which we presume the legislature was familiar. See,
e.g., State v. Ramos, 358 Or 581, 596, 368 P3d 446 (2016) (we
presume that the legislature is aware of existing common
law); Blachana, LLC v. Bureau of Labor and Industries, 354
Or 676, 691, 318 P3d 735 (2014) (same). And, when common-
law principles would otherwise apply, we do not assume
that the legislature intended to alter them unless there is
statutory text indicating such an intention. See, e.g., ODOT
v. Alderwoods (Oregon), Inc., 358 Or 501, 524, 366 P3d 316
(2015) (“Nothing in the statutory text suggests that, by pro-
viding such a procedure, the legislature intended to alter
the common law.”).
	        In this case, common-law principles of apparent
authority are well settled. There are essentially two cate-
gories of agents—those whose authority is actual and those
whose authority is “apparent.” See Taylor v. Ramsay-Gerding
Construction Co., 345 Or 403, 409, 196 P3d 532 (2008)
(“Generally speaking, an agent can bind a principal only
when that agent acts with actual or apparent authority.”).
ORS 243.650(21), in referring to those who are “specifically
designated” to act as the employer’s representative in collec-
tive bargaining and related matters, appears to capture the
former type of agent. That leaves only the latter type, those
whose authority is apparent, but not actual.
	        Under Oregon law, however, the liability of a prin-
cipal for the acts of one with apparent authority is pred-
icated on a showing that the principal engaged in some
affirmative conduct that created the appearance of author-
ity—that is, conduct that caused a third party reasonably
to believe that the principal had consented to have the
840	                 AFSCME Council 75 v. City of Lebanon

apparent agent act on the principal’s behalf. See, e.g., Eads
v. Borman, 351 Or 729, 736, 277 P3d 503 (2012) (apparent
authority “can be created only by some conduct of the prin-
cipal which, when reasonably interpreted, causes a third
party to believe that the principal consents to have the
apparent agent act for him on that matter”). An agent’s
actions, by themselves, are not sufficient. Taylor, 345 Or at
410 (“An agent’s actions, standing alone and without some
action by the principal, cannot create authority to bind the
principal.”).
	       In this case, it is undisputed that the city took no
action nor engaged in any conduct that created the appear-
ance that Campbell had authority to speak for it on collec-
tive bargaining and related matters. In other words, even
allowing for the majority’s substitution of “public employer
representative” for the statutory phrase “designated repre-
sentative,” there is no statutory basis for concluding that
Campbell was such a public employer representative in this
case.
	         In reaching its contrary conclusion, the majority dis-
penses with those general principles of agency law—in par-
ticular, the requirement that a principal take some action to
clothe an agent with apparent authority—without citing any
statutory wording that suggests the legislature intended to
do so. Rather, it relies on federal court decisions interpret-
ing the provisions of the NLRA setting out who may commit
an unfair labor practice under that federal law. Here, the
majority strays far from well-established principles of statu-
tory construction.
	        Generally, when the Oregon legislature borrows
statutory wording from another jurisdiction, we assume
that, in the process, the legislature also borrows existing
controlling case law interpreting that legislation. Jones v.
General Motors Corp., 325 Or 404, 418, 939 P2d 608 (1997)
(“If the Oregon legislature adopts a statute or rule from
another jurisdiction’s legislation, we assume that the Oregon
legislature also intended to adopt the construction of the leg-
islation that the highest court of the other jurisdiction had
rendered before adoption of the legislation in Oregon.”). But
it bears some emphasis that the critical prerequisite is that
Cite as 360 Or 809 (2017)	841

the Oregon legislature borrowed statutory wording from the
other jurisdiction. If the legislature, for example, borrows
only part of the text of an enactment from another jurisdic-
tion, then the rule applies only to the part of the text that
the legislature actually borrowed, and not to other parts of
the other jurisdiction’s law.
	        Taylor v. Baker, 279 Or 139, 566 P2d 884 (1977),
illustrates the point. At issue in that case was the proper
construction of Oregon’s summary judgment rule, some
of which had been patterned after Rule 56 of the Federal
Rules of Civil Procedure. One subsection of the federal
rule—Rule 56(d)—the legislature had not adopted. This
court concluded that it was obliged to give great weight to
“federal cases interpreting those aspects of Rule 56, other
than subsection (d) thereof, and decided prior to the enact-
ment of the state’s summary judgment statute.” Id. at 142
n 2 (emphasis added); see also Jones, 325 Or at 418 (same).
Thus, the court held that federal cases informed our inter-
pretation of the provisions borrowed from the federal law,
but not of the provisions that departed from the text of the
federal rule.
	        Here, the majority disregards that settled rule of
construction. The Oregon legislature may well have bor-
rowed parts of PECBA from the NLRA: specifically, the pro-
visions that define what constitutes an unfair labor prac-
tice. But it did not borrow every provision from the NLRA.
See Elvin v. OPEU, 313 Or 165, 175 n 7, 832 P2d 36 (1992)
(although similar in some respects, PECBA “is not identical
to the NLRA”). Significantly, it did not borrow the definition
of who may commit an unfair labor practice.
	        That comes as no surprise. The NLRA is a private
sector labor statute and prohibits a private “employer” from
engaging in any unfair labor practice. 29 USC § 158(a). As
defined by the NLRA, the term “includes any person act-
ing as an agent of an employer, directly or indirectly.” 29
USC § 152(2). It disclaims ordinary agency requirements
of express authorization or ratification. 29 USC § 152(13).
Moreover, it expressly excludes public employers, such as the
federal government, any state government, or any subdivi-
sion of state government. 29 USC § 152(2).
842	                AFSCME Council 75 v. City of Lebanon

	        The Oregon legislature did not adopt those provi-
sions of the NLRA in enacting PECBA, a public sector labor
statute. In particular, in spelling out which individuals may
engage in an unfair labor practice, the Oregon legislature
rejected the phrasing of the NLRA that refers to “any per-
son acting as an agent of an employer, directly or indirectly”
and specified instead that such forbidden practices may only
be committed by a public employer’s “designated represen-
tative,” a term that nowhere appears in the federal law.
Moreover, the Oregon legislature declined to include the pro-
vision in the NLRA that disclaims the application of certain
ordinary principles of agency law. In consequence, there is
no textual connection between the state and federal statutes
that would provide the basis for concluding that preexisting
cases interpreting the federal law inform the meaning of the
state law.
	       The majority nevertheless resorts to federal case law
interpreting the NLRA for four reasons. None is availing.
	        First, the majority observes that, “[i]n many
respects, PECBA was patterned after the NLRA,” including
parallel statements of policy and definitions of what consti-
tutes an unfair labor practice. 360 Or at ___. That, however,
is not how the borrowed-statute canon works. The justifi-
cation for the canon is the idea that, the legislature having
borrowed statutory text from another jurisdiction, it is fair
to assume that the legislature was aware of controlling case
law construing that text. See, e.g., Lindell v. Kalugin, 353
Or 338, 355, 297 P3d 1266 (2013) (“As a general rule, when
the Oregon legislature borrows from a statute originating in
another jurisdiction, there is a presumption that the legisla-
ture borrowed controlling case law interpreting the statute
along with it.”). In that light, it makes no sense to say that,
because the Oregon legislature borrowed some text from a
federal statute, we may look to federal case law construing
provisions of the federal statute that the Oregon legislature
chose not to adopt.
	        Second, the majority observes that this court has
looked to federal case law interpreting the NLRA in a number
of previous PECBA cases. 360 Or at ___. True enough. But the
court did so only with respect to case law construing portions
Cite as 360 Or 809 (2017)	843

of the NLRA that the Oregon legislature actually adopted. In
Elvin, 313 Or at 165, for example, the court addressed whether
the provision of PECBA codified at ORS 243.676(2)(c) autho-
rized the Employment Relations Board to order refunds of
unlawfully collected fair share payments. The court looked
to federal NLRA cases construing “the provision from which
ORS 243.676(2)(c) is derived.” Id. at 178. Such cases are per-
fectly consistent with the borrowed-statute canon of construc-
tion. The majority’s opinion in this case is not.
	        Third, in a footnote, 360 Or at ___, the majority
insists that, in any event, there is the required textual con-
nection between PECBA and the NLRA in that both stat-
utes use the word “employer.” It is certainly true that both
state and federal statutes use the same word. But it is also
beside the point, which is that the state and federal laws
define that word differently. And it is precisely the defini-
tional differences that undercut any reliance on the federal
law to inform the meaning of PECBA.
	        Fourth, in the same footnote the majority offers
the alternative argument that, under this court’s opinion in
State v. Walker, 356 Or 4, 23 n 9, 333 P3d 316 (2014), tex-
tual differences between state and federal statutes are no
impediment to applying the borrowed-statute canon. With
respect, the majority reads too much into that decision. In
Walker, the court addressed the Oregon racketeering stat-
ute’s definition of the term “enterprise,” which was modeled
after the federal statute’s definition of the same term. The
court noted that the Oregon definition altered “somewhat”
the wording of the federal definition “to clarify the expansive
scope of the term and thereby avoid interpretative issues
that were arising in federal courts.” Id. The slight textual
differences, in other words, did not alter the substance of
the definition that the Oregon legislature borrowed from the
federal statute. The same cannot be said for the differences
between the ways that PECBA and the NLRA treat the
word “employer.” As I have pointed out, there are significant
differences between the ways that the state and federal law
define the term. The two definitions, in fact, are inconsis-
tent; among other things, the federal law expressly excludes
public employers while the state law applies only to public
employers. In short, there is simply no basis for looking to
844	                 AFSCME Council 75 v. City of Lebanon

federal case law construing the NLRA for guidance in inter-
preting the provisions of PECBA at issue in this case.
	        Even assuming for the sake of argument that it is
appropriate to substitute the phrase “public employer repre-
sentative” for the statutory term “designated representative”
and that it is appropriate to look to federal case law to inter-
pret that substituted phrase, the federal case law does not
provide support for the conclusion that the majority draws
from it. The majority relies on some broad statements in a
number of federal court opinions, which the majority reads as
dispensing with general principles of agency law in determin-
ing who has committed an unfair labor practice. The majori-
ty’s reading of the federal case law, however, is mistaken.
	        As originally enacted, the NLRA defined an
“employer” who could engage in an unfair labor practice to
include “any person acting in the interest of an employer,
directly or indirectly.” 49 Stat 450 (1935). The question arose
whether the law required express authorization or ratifica-
tion for an employer to be liable for the unfair labor practice
of an individual acting in its interest. The United States
Supreme Court answered that question in the negative
in International Ass’n of Machinists, Tool and Die Makers
Lodge No. 35 v. Labor Board, 311 U.S. 72, 80, 61 S. Ct. 83, 85
L. Ed. 50 (1940), and H.J. Heinz Co. v. Labor Board, 311 U.S.
514, 521, 61 S. Ct. 320, 85 L. Ed. 309 (1941).
	         In response to those decisions, in 1947 Congress
enacted amendments to the NLRA as part of what is known
as the Taft-Hartley Act. Among other things, the amend-
ments modified the definition of an “employer” to include “any
person acting as an agent of an employer, directly or indi-
rectly.” 29 USC § 152(2) (emphasis added). It also, as I have
noted earlier, specifically provided that, “[i]n determining
whether any person is acting as an ‘agent’ of another person
so as to make such other person responsible for his acts, the
question of whether the specific acts performed were actually
authorized or subsequently ratified shall not be controlling.”
29 USC § 152(13). The latter amendment essentially codified
the Supreme Court’s holdings in International Association of
Machinists and Heinz. Legislative history of the Taft-Hartley
act makes clear that, in providing that actual authorization
Cite as 360 Or 809 (2017)	845

or ratification is not required, Congress intended that ordi-
nary common-law agency principles otherwise do apply. See
generally Local 1814, Intern. Longshoremen’s Ass’n, AFL-CIO
v. NLRB, 735 F2d 1384, 1394 (DC Cir 1984) (“Beyond doubt,
the legislative intent of this provision was to make the ordi-
nary law of agency applicable to the attribution of individual
acts to both employers and unions.”); NLRB v. International
Longshoremen’s and Warehousemen’s Union, Local 10, 283
F2d 558, 563 (9th Cir 1960) (noting that “Senator Taft, the
life-force behind the bill as enacted, repeatedly remarked on
the floor of the Senate that common law rules of agency were
to govern the question of who acted for whom for purposes of
determining culpability under the Act”).
	        Since the enactment of the Taft-Hartley Act, the
National Labor Relations Board has consistently turned to
common-law agency principles in determining whether an
employer has engaged in an unfair labor practice based on
the actions of one of its employees. In fact, early decisions of
the NLRB relied on the Restatement of Agency in expressly
holding that apparent authority under the NLRA requires
“written or spoken words or any other conduct of the prin-
cipal” that causes a third person reasonably to believe that
the agent has authority to act for that principal. See, e.g.,
Nevada Tank & Casing Co., 144 N.L.R.B. 123, 129 (1963) (quot-
ing Restatement of Agency § 27). As the NLRB explained
more recently, “[a]pparent authority is created through a
manifestation by the principal to a third party that supplies
a reasonable basis for the latter to believe that the principal
has authorized the alleged agent to do the acts in question.”
Dentech Corp., 294 N.L.R.B. 924, 925 (1989).1
	1
        The NLRB’s reliance on common-law agency principles of apparent author-
ity is longstanding and continues down to the present. See, e.g., Pratt (Corrugated
Logistics), LLC, 360 NLRB No. 48 (2014) (labor relations consultant held out by
employer as conduit for transmitting information to and from management held
to be agent of employer); Int’l Union, Security, Police & Fire Prof’ls of America,
360 NLRB No 57 (2014) (union steward held to be union’s agent because he han-
dled grievances, represented employees in disciplinary meetings, and resolved
disputes without union president’s approval); Snelling Personnel Services, Inc.
Bill Mudd Electric Co., 37 NLRB AMR 2 (2002) (holding that “[u]nder the com-
mon law principles of agency and general and apparent authority,” agent acted for
employer); Sterling Faucet Co., 203 N.L.R.B. 1031, 1038 (1973) (agents had appar-
ent authority because they “were held out to the employees by the employer as
its agents”); Smith’s Transfer Corp. of Staunton, Va., 162 N.L.R.B. 143, 157 (1966)
(“[T]he respondent employer by acquiescing in, and encouraging, interrogation
846	                       AFSCME Council 75 v. City of Lebanon

	       Federal appeals courts have likewise looked to
common-law principles of agency—which require actions on
the part of the employer to clothe an employee with appar-
ent authority—in determining whether a person reasonably
could believe that an individual speaks for, or acts for, the
employer. See, e.g., NLRB v. Georgetown Dress Co., 537 F2d
1239, 1244 (4th Cir 1976) (“Whether an agency relation-
ship exists under the [NLRA] is to be determined under
the general common law of agency.”); NLRB v. Birmingham
Publishing Co., 262 F2d 2, 8 (5th Cir 1958) (employee speaks
for employer “[i]f an employee * * * is clothed with the appar-
ent authority to speak for the employer”).2

and polling of the men * * * clothed these employees in the eyes of their fellow
workers with the apparent authority to speak for the employer.”). I am not aware
of a single federal court decision holding that the board has erred in relying on
those principles.
	2
        The majority acknowledges that “some” courts so hold, but insists that oth-
ers apply a broader test that disregards that restriction of common-law agency.
The majority is mistaken about that. Nearly every federal circuit court has held
that the NLRA incorporates common-law principles of apparent authority. See,
e.g., Fleming Companies, Inc. v. NLRB, 349 F3d 968, 973 (7th Cir 2003) (“To
hold an employer liable, the individual who made the statement must act as an
agent of the employer. An agent has apparent authority when an employer takes
steps that would reasonably lead third persons to believe that the designated
employee was authorized to take certain actions on behalf of the employer.”
(Internal citations omitted)); Overnite Transp. Co. v. NLRB, 140 F3d 259, 266
(DC Cir 1998) (“Apparent authority exists when the principal engages in conduct
that, reasonably interpreted, causes the third person to believe that the princi-
pal consents to have the act done on his behalf by the person purporting to act for
him.” (Internal quotation marks omitted)); BE&K Const. Co. v. NLRB, 23 F3d
1459, 1466 (8th Cir 1994) (“Congress has set out the policy that the usual princi-
ples of agency apply in determining liability for unfair labor practices.”); NLRB
v. Int’l Union of Electrical, Radio & Machine Workers, AFL-CIO, Local 745, 759
F2d 533, 534 (6th Cir 1985) (“Agency may be found to exist on the basis of actual
authority, ratified authority or apparent authority. In this case the union clothed
the stewards with apparent authority.”); Laborers and Hod Carriers Local No.
341 v. NLRB, 564 F2d 834, 839 (9th Cir 1977) (“Common law agency principles
determination of this factual issue; therefore, implied or apparent authority is
sufficient.”); NLRB v. Local Union No. 3, Intern. Broth. of Elec. Workers, AFL-
CIO, 467 F2d 1158, 1159 (2d Cir 1972) (“Common law rules of agency govern;
authority may be implied or apparent, as well as express.”); United Steelworkers
of America v. CCI Corp., 395 F2d 529, 532 (10th Cir 1968) (Taft-Hartley Act “pro-
vided that the actual fact of authorization or subsequent ratification would not
be controlling of agency questions. This has been properly construed as opening
the way for application of general rules of agency and particularly the rules of
apparent authority.”); NLRB v. Mississippi Products, 213 F2d 670, 673 (5th Cir
1954) (“[S]ince respondent clothed [an individual] with apparent authority to
speak for it and did actually on one occasion use his voice to make an antiunion
speech, it may fairly said to be responsible for his conduct.” (Internal quotation
marks omitted.)).
Cite as 360 Or 809 (2017)	847

	        The cases on which the majority relies are not to
the contrary. The majority does invoke some broadly worded
phrases in several cases, which it takes to suggest that—
contrary to the wording and legislative history of the Taft-
Hartley Act and the weight of federal case law interpreting
it—common-law agency principles are no longer relevant.
Examined in proper context, however, those statements pro-
vide no support for the conclusion that the majority asserts.
	         For example, the majority cites NLRB v. Hart Cotton
Mills, 190 F2d 964, 974 (4th Cir 1951), for the proposition
that employer responsibility for acts of supervisory employ-
ees “is not determined by applying principles of agency or
respondeat superior.” 360 Or at ___. That case, however, was
about the significance of an employer’s lack of ratification of
certain anti-union statements that had been made by one of
its supervisors. The company argued that it was not respon-
sible for those statements because they were contrary to its
policy and had not been ratified by it. The court agreed with
the employer. It began by noting that, in Heinz, the Supreme
Court had concluded that express authority or ratification
were not required. Id. at 974. It then went on to conclude
that, nevertheless, “isolated statements by supervisors, con-
trary to the proven policy of the employer and neither autho-
rized, encouraged, nor acquiesced in by him, do not consti-
tute substantial evidence of” an unfair labor practice. Id.
The decision thus offers no support for the majority’s view
that ordinary principles of apparent agency are no longer
relevant.
	       For another example, the majority cites Amal-
gamated Clothing Workers of America, AFL-CIO v. NLRB,
371 F2d 740, 744 (1966), for the proposition that employer
responsibility for violations of the NLRA “is not controlled
by the refinements of the law of agency.” 360 Or at ___.
Again, however, the statement was made in refutation of an
argument that the employer had not expressly authorized
the actions or statements of certain individuals who had
made anti-union statements. The court rejected the argu-
ment, noting that the individuals were involved directly in
the company’s affairs, spoke with employees about man-
agement expectations and employee grievances, and made
hiring recommendations to the management. “In this
848	                AFSCME Council 75 v. City of Lebanon

setting,” the court explained, “responsibility under the Act
is not controlled by refinements of the law of agency. The
[c]ompany’s silence may properly be taken by the Board as
recognition or ratification” of the actions of the individuals
at issue. 371 F2d at 744. The court said nothing about aban-
doning general principles of agency law that govern appar-
ent authority.
	        The majority also cites a number of decisions hold-
ing that certain executive officers and management person-
nel may be held to speak for their employers in determining
whether the employer committed an unfair labor practice.
360 Or at ___. Those decisions, however, are entirely con-
sistent with the common-law agency principles that I have
mentioned. Their rationale is that the companies for which
those persons worked had given the executive officers and
managers individual authority to set company business pol-
icies. See generally Unfair Labor Practice, within National
Labor Relations Act or Similar State Statute, Predicated upon
Statements or Acts by Employees Not Expressly Authorized
by Employer, 146 A.L.R. 1062, § II (1943) (“[I]t is well estab-
lished that an employer is responsible for statements or acts
of those executive officers whose duty it is to determine his
general business policies, including his labor policy.”). That
only makes sense. When executive or management person-
nel have individual authority within a company to set com-
pany policies, an employee may reasonably believe that they
also have authority to speak for the company as to labor
matters.
	         For example, the majority cites Morgan Precision
Parts v. NLRB, 444 F2d 1210, 1215 (5th Cir 1971), a case
involving anti-union statements of the company’s owner.
Similarly, the majority relies on Madison Brass Works, Inc.
v. NLRB, 381 F2d 854, 857 (7th Cir 1967), and, NLRB v.
Lightner Pub. Corp. of Illinois, 113 F2d 621, 625 (7th Cir
1940), both of which involved a company’s president. And
it relies on NLRB v. Jahn & Ollier Engraving Co., 123 F2d
589, 593 (7th Cir 1941), which involved executive officers of
the company, as well as foremen whom the court found “did
exercise some authority over employees and were in a stra-
tegic position to translate to their subordinates the policies
and desires of the management.” Id.
Cite as 360 Or 809 (2017)	849

	       In this case, Campbell had no such individual
authority to speak for the City of Lebanon. She had no
authority to hire, fire, or discipline any city employee. She
had no authority to participate as a member of the city’s
labor negotiating team.
	         Certainly, Campbell was a member of the City
Council. In some cases, depending on the terms of the
statute or charter that defines the authority of a member
of a governing body, an individual member of a city coun-
cil may have certain day-to-day management authority.
See, e.g., Portland City Code, ch. 3.06.010 (management of
departments are assigned to individual members of the City
Council). And, in such cases, an employee might have good
reason to believe that such a council member speaks for the
city on labor matters.
	         But that is not the case here. Under the terms of the
Lebanon City Charter, Campbell had no individual author-
ity at all. The only authority she possessed was to vote as a
member of the council. Without a majority of the council con-
curring, her views had no force and effect at all, as a matter
of law.
	         Under the reasoning of the very federal cases on
which the majority relies, then, the conclusion should be
that no reasonable person could believe that Campbell spoke
for the city as to labor matters. The linchpin of those cases—
the individual authority of the executive or management
personnel—has no application to a multi-member governing
body like the Lebanon City Council.
	        In that regard, it is worth noting that the majority
has cited not one federal court or NLRB decision holding a
company liable under the NLRA based on the actions of a
single member of a multi-member body, such as a board of
directors. I submit that there is a reason for that: Because
individual members of such boards have no individual
authority, there is no basis for an employee to believe that
they speak for the company. Thus, even under the majority’s
test, the claim against the city in this case fails.
	        In short, the majority’s opinion is contrary to settled
law. It conjures a test not from the text of Oregon law, but
850	                 AFSCME Council 75 v. City of Lebanon

from a misreading of federal cases construing a provision of
the NLRA that the Oregon legislature chose not to adopt.
Moreover, the majority ignores the fact that, even under
its test, the unauthorized actions of a single member of a
multi-member governing body cannot amount to an unfair
labor practice.
	         At bottom, the majority’s decision is predicated on
its view that the legislation must be read “expansively” to
“broadly protect public employees’ rights.” 360 Or at ___.
With respect, such appeals to general policy provide no jus-
tification for avoiding the terms of the statute that the legis-
lature enacted into law. As this court cautioned in Halperin
v. Pitts, 352 Or 482, 496, 287 P3d 1069 (2012), “we simply
do not have authority to rewrite the terms of a statute to
accomplish what we may suspect the legislature intended
but did not actually enact into law.” In my view, the statute
should be interpreted and applied as written, without the
gloss borrowed from a mistaken understanding of case law
interpreting a portion of a federal statute that the Oregon
legislature never adopted.
	        Balmer, C.J. and Brewer, J., join in this dissenting
opinion.